DETAILED ACTION
This FINAL action is responsive to the amendment filed 5/26/2022 and IDS filed 7/12/2022.

In the amendment Claims 1-5 and 12-21 are pending. Claims 6-11 remain canceled. Claims 1, 12 and 13 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2022 has been entered, and considered by the examiner.


Withdrawn Objections
The Objection to the abstract has been withdrawn in light of the amendment.

Withdrawn Rejections
The 35 U.S.C. 103(a) rejections of claims 1-21 with cited references of Fithian (U.S. Pub 2015/0128017) has been withdrawn in light of the amendment.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bank (U.S. Pub 2012/0144286, filed Dec. 6, 2010 cited in the IDS dated 7/12/2022) in view of Siracusano (U.S. Pub 2018/0011627, filed Aug. 26, 2016).
Regarding Independent claims 1, 12 and 13, Bank discloses An application sharing method, comprising: 
sequentially recording operation interfaces in response to a user’s actions of an application by taking screenshots, when the user operates the application to realize a function of the application by the actions (see abstract & paragraphs 14-21, discloses automatically performing a screen capture based on actions associated with an application for creating a tutorial and related controls); 
adding annotations for indicating the actions in the operation interfaces (see paragraph 19, discloses automatically annotating the screenshots based on the user activity); and 
combining the operation interfaces, browsed content of the user, and the annotations to generate a function usage example, in response to a function sharing button being triggered (see paragraph 30, discloses combining the screen captures, user browsed content as modified content and the annotations into a unit). Bank teaches it is well known to automatically capture application interactions and automatically generate annotations in the capture. Bank fails to explicitly teach that a sharing button is used to organize the capture and annotation data. Siracusano teaches a collaborative communication session that includes a new task button which when activated combine screenshot and annotation data for sharing (see abstract & paragraphs 125 & 128). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have modified Bank by incorporating a known button for organizing captured content has it saves time while providing the user control and flexibility to determine when the content should be combined.

Regarding Dependent claims 2 and 16, Bank discloses wherein the action comprises at least one of a click action, a sliding action and an editing action (see abstract & paragraphs 14-21, discloses automatically performing a screen capture based on actions which include clicks on a control in an application).

Regarding Dependent claims 3 and 17, Bank discloses wherein the annotation comprises at least one of a textual annotation, a linear annotation and a graphical annotation (see paragraph 19, discloses automatically annotating the screenshots based on the user activity which includes graphical annotations).

Regarding Dependent claims 4 and 18, Bank discloses wherein the function usage example comprises a plurality of function representation diagrams, wherein the plurality of function representation diagrams are based on the operation interfaces as a unit and generated after the operation interfaces, the browsed content and the annotation are combined page by page, or the function usage example comprises one function representation diagram generated after the operation interfaces, the browsed content and the annotations are combined (see paragraph 19, discloses automatically annotating the screenshots based on the user activity which includes graphical annotations).

Regarding Dependent claims 5 and 19, Bank fails to explicitly teach that a sharing button is used to organize the capture and annotation data. Siracusano discloses after combining the operation interfaces the browsed content, and the annotation to generate the function usage example, in response to the function sharing button being triggered, further comprising: compressing the function usage example (see abstract & paragraphs 125 & 128). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have modified Bank by incorporating a known button for organizing captured content has it saves time while providing the user control and flexibility to determine when the content should be combined.

Regarding Dependent claims 14 and 20, Bank fails to explicitly teach that a sharing button is used to organize the capture and annotation data. Siracusano discloses after combining the operation interfaces, the browsed content, and the annotation to generate the function usage example, in response to the function sharing button being triggered, further comprising: sharing the function usage example to a sharing platform, to enable another user of the sharing platform to obtain the function usage example (see abstract & paragraphs 125 & 128). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have modified Bank by incorporating a known button for organizing captured content has it saves time while providing the user control and flexibility to determine when the content should be combined.

Regarding Dependent claims 15 and 21, Bank fails to explicitly teach that a sharing button is used to organize the capture and annotation data. Siracusano discloses after combining the operation interfaces, the browsed content, and the annotation to generate the function usage example, in response to the function sharing button being triggered, and before sharing the function usage example to the sharing platform, further comprising: selecting the sharing platform, wherein the sharing platform is a platform in which the application is currently located or a third-party sharing platform (see abstract & paragraphs 125 & 128). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have modified Bank by incorporating a known button for organizing captured content has it saves time while providing the user control and flexibility to determine when the content should be combined.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Response to Arguments
8.	 Applicant’s arguments filed 5/26/2022 have been fully considered but are moot in view of the new grounds of rejection.


Conclusion
References Cited
9.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fan et al. (U.S. 10,402,483) discloses “Screenshot Processing Device And Method For Same”
Jon et al. (U.S. Pub 2022/0075933) discloses “Device, Method, And Graphical User Interface For Editing Screenshot Images”
Guest (U.S. 10,824,594) discloses “Associating A Captured Screenshot With Application-Specific Metadata That Defines A Session State Of An Application Contributing Image Data To The Captured Screenshot”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
8/26/2022